DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1-8, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-8, 15-20 are directed to estimating the delivery date of an order, which is considered a mental process. Mental processes -- concepts performed in the human mind (including an observation, evaluation, judgment, opinion) – are a subject matter grouping of abstract ideas which the Courts have considered. The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1-8 recite a method and at least one step.  Claims 15-20 recite an apparatus 
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process in which the delivery date of an order is estimated using various data elements, in the following limitations:
obtaining an order for at least one product; 
calculating at least one of a similarity-based feature and a proximity-based feature for the order, wherein the similarity-based feature for the order is calculated using a delivery time value of historical orders in a given one of a plurality of clusters where the order was assigned based on a predefined distance metric between the order and a plurality of features of each cluster; and wherein the proximity-based feature for the order is calculated using a delivery time value of the historical orders that satisfy one or more predefined recency criteria; and 
applying the calculated at least one of the similarity-based feature and the proximity-based feature for the order generates an estimated delivery time for the order, using characteristics from the historical orders,, 
 


Claim 1 does recite additional limitations:  
to a machine learning engine that
wherein the machine learning engine is trained
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

These additional elements merely amount to the general application of the abstract idea to a technological environment (“to a machine learning engine”, “wherein the machine learning engine is trained”, “performed by at least one processing device comprising a processor coupled to a memory.”).  The specification makes clear the general-purpose nature of the technological environment. Pages 9-10, and 12-13 indicate that the technology implemented to perform the claimed computations are known, existing infrastructures. That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply apply the claimed steps to a generic computing environment and do not add any activities beyond those well-understood, routine, conventional activities previously known to the industry, to the judicial exception.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                



EXAMINER NOTE:  While claims 9-14 are not subject to the rejection above, they are considered non-statutory for reasons set forth below, and would be subject to a similar eligibility rejection if amended to simply fall within one of the four statutory classes of invention.

2.	Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer program product comprising only a “tangible machine-readable storage medium”. It is within the scope of the disclosure that such a medium is transitory in nature.  While the specification notes (page 11) that “[t]he term "article of manufacture" as used herein should be understood to exclude transitory, propagating signals”, the specification further notes that “[n]umerous other types of computer program products comprising processor-readable storage media can be used.”  Therefore, the specification does not limit the computer program products that may be used to implement the invention to those articles of manufacture disclosed as excluding transitory signals, and it is within the scope of the disclosure that the claims are directed to a computer program product comprising a transitory medium and is thus non-statutory. See In re Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1--20 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US 20200342398 A1, hereinafter Aggarwal) in view of Bruns (US 20140279669 A1).
Regarding Claim 1
Aggarwal discloses a method, comprising: 
obtaining an order for at least one product (¶ 25)
calculating at least one of a similarity-based feature and a proximity-based feature for the order (¶ 25: fulfillment location, postal code; ¶ logistics data, lead time calculation) 
applying the calculated at least one of the similarity-based feature and the proximity-based feature for the order to a machine learning engine that generates an estimated delivery time for the order (abstract, ¶ 3)
wherein the machine learning engine is trained using characteristics from the historical orders (abstract, ¶ 3)
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (¶¶ 73-74)

Aggarwal does not explicitly disclose: 
wherein the similarity-based feature for the order is calculated using a delivery time value of historical orders in a given one of a plurality of clusters where the order was assigned based on a predefined distance metric between the order and a plurality of features of each cluster; 
wherein the proximity-based feature for the order is calculated using a delivery time value of the historical orders that satisfy one or more predefined recency criteria; 

Bruns teaches that it is known to include wherein the similarity-based feature for the order is calculated using a delivery time value of historical orders in a given one of a plurality of clusters where the order was assigned based on a predefined distance metric between the order and a plurality of features of each cluster (¶¶20-22 of Bruns: delivery time of historical orders that match present order within predetermined range used to calculate likely transit time) and wherein the proximity-based feature for the order is calculated using a delivery time value of the historical orders that satisfy one or more predefined recency criteria (¶¶20-22 of Bruns: historical orders that match present order within predetermined range weighted based on recency) in a similar environment.  

Regarding Claims 9, 15
Claims 9 and 15 are parallel in scope to claim 1 and rejected on similar grounds.

Regarding Claims 2-8, 10-14, 16-20
Aggarwal in view of Bruns further discloses:
wherein a similarity-based feature value assigned to the order is weighed by a similarity between the order and the historical orders in the assigned cluster using a predefined similarity metric (¶¶20-22 of Bruns: delivery time of historical orders that match present order within predetermined range used to calculate likely transit time)
wherein a proximity-based feature value assigned to the order is a weighted mean delivery time for a combination of geographic region and product (¶22 of Bruns)
wherein the proximity-based feature assigns more weight to more recent orders using an exponential moving average (¶¶18, 20-24 of Bruns:  weighted average such that most recent orders are more heavily weighted) 
wherein the predefined recency criteria evaluates one or more of: (i) a predefined number of the most recent historical orders, and (ii) the historical orders within a 
wherein the machine learning engine employs a regression machine learning model (¶¶ 36, 38-40, 58 of Aggarwal)
wherein the regression machine learning model comprises one or more of boosted trees and a random forest (¶¶ 23, 26 of Aggarwal)
wherein the machine learning engine is trained using one or more of (i) the one or more of the similarity-based feature and the proximity-based feature for each historical order, (ii) an actual delivery lead time for each historical order, and (iii) one or more static features for each historical order. (¶22 of Aggarwal: time of year, where product is manufactured, etc.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Using tech to heat up the food delivery business (PTO-892 Reference U) describes the use of machine learning and artificial intelligence to improve food delivery operations.
Predicting Order Lead Time for Just in Time production system using various Machine Learning Algorithms (PTO-892 Reference V) describes using machine learning to predict lead time on supply chain operations.
Venkatesan et al. (US 20200118071 A1) discloses a delivery prediction generation system, including using machine learning and historical order data to predict delivery metrics.
Muetzel et al. (US 20150046362 A1) discloses a delivery forecasting system, including applying historical order data to estimate delivery times.
LIU SIMENG (CN 110119847 A) discloses estimating delivery time of target orders based on comparisons with historical orders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625